Case: 11-14095     Date Filed: 12/31/2012       Page: 1 of 6

                                                                  [DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 11-14095
                            Non-Argument Calendar
                          ________________________

      D.C. Docket Nos. 7:08-cv-90033-HL-TQL; 7:00-cr-00012-HL-MSH-6


KEITH V. HARNED,

                                 llllllllllllllllllllllllllllllllllllllllPetitioner-Appellant,

                                      versus

UNITED STATES OF AMERICA,

                                llllllllllllllllllllllllllllllllllllllllRespondent-Appellee.

                          ________________________

                   Appeal from the United States District Court
                       for the Middle District of Georgia
                         ________________________
                             (December 31, 2012)

Before PRYOR, MARTIN and JORDAN, Circuit Judges.

PER CURIAM:

      Keith Harned appeals pro se the denial of his motion to vacate his sentence

of 210 months of imprisonment for conspiracy to launder monetary instruments.

28 U.S.C. § 2255. Based on his involvement in a Ponzi scheme to sell promissory
               Case: 11-14095     Date Filed: 12/31/2012    Page: 2 of 6

notes with no source of income other than the investors’ funds, a jury convicted

Harned of numerous crimes including conspiring to launder monetary instruments

that were derived from unlawful activity, 18 U.S.C. § 1956(a)(1)(A)(i), and that

exceeded $10,000, id. § 1957. The jury returned a general verdict of guilty as to

the conspiracy, and later the district court found that the object of the conspiracy

was to launder monetary instruments that were derived from unlawful activity, id.

§ 1956(a)(1)(A)(i), and sentenced Harned to 210 months of imprisonment. Harned

argues that trial counsel was ineffective for failing to request that the jury return a

special verdict identifying the object of the conspiracy. Because Harned cannot

prove that his counsel acted deficiently given the law of this Circuit at the time of

his trial or that he was prejudiced by counsel’s performance, we affirm.

      We review de novo the denial of a claim of ineffective assistance of counsel.

Chandler v. United States, 218 F.3d 1305, 1312 (11th Cir. 2000) (en banc). To

prevail on a claim of ineffective assistance of counsel, a defendant must prove that

his counsel’s performance was deficient and that he was prejudiced as a result of

that deficiency. Strickland v. Washington, 466 U.S. 668, 687, 104 S. Ct. 2052,

2064 (1984). To avoid the “distorting effects of hindsight,” we evaluate counsel’s

performance based on his “perspective at the time,” id. at 689, 104 S. Ct. at 2065,

to determine whether a reasonable attorney would have taken the same action,

Chandler, 218 F.3d at 1315. Under that standard, counsel may be deemed deficient

                                           2
              Case: 11-14095      Date Filed: 12/31/2012   Page: 3 of 6

for failing to pursue issues involving well-defined legal principles, but “if a

reasonable attorney in . . . counsel’s position could have concluded that a given

portion of an opinion was dictum discussing an unsettled question of law and not

binding authority for his case, that attorney’s performance will not be deemed

deficient for not raising that issue to the court.” Black v. United States, 373 F.3d
1140, 1144 (11th Cir. 2004). Ultimately, a defendant cannot prevail unless he also

can prove that “there is a reasonable probability that, but for counsel’s

unprofessional errors, the result of [his trial] would have been different.”

Strickland, 466 U.S at 694, 104 S. Ct. at 2068.

      Harned cannot prove that his trial counsel performed deficiently. This issue

is controlled by our decision in Black v. United States, where we rejected the

argument that appellate counsel should have predicted that his client had a right to

a special verdict when the caselaw on the subject was unsettled. 373 F.3d at 1142–

46. As in Black, the law at the time of Harned’s trial, United States v. Dennis, 786
F.2d 1029 (11th Cir. 1986), provided that the failure to use a special verdict form

in a dual object drug conspiracy was reversible error only if the jury instructions

and the evidence supported solely a conviction for the drug with the lower penalty.

Id. at 1039–40; see United States v. Shenberg, 89 F.3d 1461, 1472 (11th Cir. 1996)

(holding that “the district court acted within its discretion in denying appellants’

request for a special verdict on the RICO conspiracy count”); see also United

                                           3
              Case: 11-14095     Date Filed: 12/31/2012    Page: 4 of 6

States v. Hernandez, 141 F.3d 1042, 1051 & n.2 (11th Cir. 1998) (rejecting

Hernandez’s argument that the district court should have obtained a special verdict

identifying the object of his conspiracy to commit conspiracy and arson). Harned’s

counsel reasonably could have concluded that Dennis was unaffected by the

decisions of the Supreme Court in Edwards v. United States, 523 U.S. 511, 118 S.

Ct. 1475 (1998), and this Court in United States v. Riley, 142 F.3d 1254 (11th Cir.

1998). Edwards and Riley held that, when a jury returns a general verdict of guilty

as to a conspiracy to possess cocaine and crack, the district court is allowed at

sentencing to consider as relevant conduct the quantities of both drugs in imposing

a sentence under the Sentencing Guidelines so long as the sentence does not

exceed the penalty for the drug with the lowest maximum sentence. 523 U.S. at

513–14, 118 S. Ct. at 1477; 142 F.3d at 1256. Although the opinions in Edwards

and Riley speculated that the outcome might have differed had the defendants

received a sentence above the maximum statutory penalty for their cocaine

offenses, Edwards, 523 U.S. at 515, 118 S. Ct. at 1477; Riley, 142 F.3d at 1256, “a

fair reading of Edwards could [have] le[d] an attorney to believe that the relevant

language requiring a special verdict was dictum.” Black, 373 F.3d at 1145. After

reading Riley, which did not mention Dennis, Harned’s counsel reasonably could

have concluded that Dennis remained the law in the Eleventh Circuit and that

Harned was not entitled to a special verdict. Black, 373 F.3d at 1145.

                                          4
               Case: 11-14095     Date Filed: 12/31/2012    Page: 5 of 6

      Counsel also reasonably could have concluded that Dennis remained the law

of the Circuit after the Supreme Court issued its decision in Apprendi v. New

Jersey, 530 U.S. 466, 120 S. Ct. 2348 (2000). As we explained in Black, counsel

could have read the “‘holding’ in Edwards to which the [Court in] Apprendi . . .

refer[red] [in footnote 21] [as] not a holding that sentences cannot exceed the

statutory maximum sentence for the lower-sentenced drug, but rather [as] a holding

that a maximum sentence set by a statute will trump any contrary provisions

provided in the Sentencing Guidelines.” Black, 373 F.3d at 1146 n.3. Counsel

reasonably could have concluded that there was no serious argument to advance in

Harned’s favor until we issued United States v. Allen, 302 F.3d 1260 (11th Cir.

2002), which held, “as an issue of first impression in this Circuit,” that if the

objects in a dual drug conspiracy have different statutory maximum penalties, the

jury must return a special verdict identifying the object of the conspiracy. Id. at

1275–76. We did not issue Allen until approximately seven months after Harned’s

conviction.

      Harned argues that appellate counsel should have sought relief based on

Allen, but we decline to review an argument raised for the first time in a reply brief

to which the government has not had an opportunity to respond. See United States

v. Jernigan, 341 F.3d 1273, 1284 n.8 (11th Cir. 2003). We cannot say that

Harned’s trial counsel was ineffective for failing to forecast a change in the law.

                                           5
              Case: 11-14095     Date Filed: 12/31/2012    Page: 6 of 6

      Even if we were to assume that Harned’s trial counsel was deficient for

failing to request a special verdict, Harned could not establish a reasonable

probability that the outcome of his trial would have been different had the jury

used a special verdict form. We held on direct appeal that there was sufficient

evidence to support Harned’s conviction for conspiring to launder monetary

instruments under section 1956(a)(1)(A)(i), United States v. Cawthon, No. 02-

12360, slip op. at 12 (11th Cir. Aug. 6, 2003); United States v. Lindsey, No. 04-

10111, slip op. at 12 (11th Cir. Oct. 13, 2006), which has a higher statutory

maximum sentence than section 1957. Furthermore, we held that, although the

district court erred by enhancing Harned’s sentence based on facts not found by a

jury, that error was harmless because it did not affect Harned’s substantial rights.

Lindsey, slip op. at 18. The district court determined Harned’s sentence based on

the statutory sentencing factors, 18 U.S.C. § 3553.

      We AFFIRM the denial of Harned’s motion to vacate.




                                          6